


Exhibit 10.31

 

AMENDMENT NO.4

PHYSICIAN’S EMPLOYMENT AGREEMENT

 

This Amendment No. 4 to Physician’s Employment Agreement (the “Amendment”) dated
November 11, 2009 is by and between 21st Century Oncology, LLC f/k/a 21st
Century Oncology, Inc., a Florida limited liability company (the “Employer”) and
Constantine Mantz, M.D. (the “Physician”).

 

WITNESSETH

 

WHEREAS, the Employer and the Physician are currently parties to an Employment
Agreement, dated June 18, 2003, as amended by that certain Amendment to
Physician’s Employment Agreement, dated January 26, 20006, Amendment No. 2 to
Physician’s Employment Agreement, dated October 1, 2006, and Amendment No. 3 to
Physician’s Employment Agreement, dated January 1, 2007 (together the
“Employment Agreement”); and

 

WHEREAS, the Employer and the Physician desire to further amend the Employment
Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and for other good and valuable consideration, the parties, intending to
be legally bound, hereby agree that the Employment Agreement be amended as
follows:

 

1.                                      Section 3.1  Salary.  The Employment
Agreement is hereby amended to delete Section 3.1 in its entirety and to replace
it with the following:

 

“In consideration of the clinical and administrative services (as described in
Section 5.7 hereof) rendered by Physician as contemplated herein, Physician
shall receive an annual Salary of Eight Hundred Forty Thousand Dollars
($840,000.00) or the pro rata portion thereof for any portion of a year worked.
During each year of the Employment Term, the Physician’s annual Salary shall be
paid in convenient installments, without interest and in arrears, in accordance
with the Employer’s customary payroll practices, but not less frequently than
monthly.”

 

2.                                      Exhibit 1  Exhibit 1 of the Employment
Agreement, as referenced in Section 3,2 of the Employment Agreement, is hereby
amended to add the following sentence to the end of the third full paragraph of
Exhibit 1:

 

“In no event shall the Production Bonus paid to Physician exceed One Million
Dollars ($1,000,000.00) per year of the Employment Term.”

 

3.                                      Section 3.4  Additional Salary.
 Section 3.4 of the Employment Agreement (as provided in Amendment No. 3 to
Employment Agreement, dated January 1, 2007) is hereby deleted in its entirety.

 

--------------------------------------------------------------------------------


 

4.                                      Effective Date.  The parties acknowledge
and agree that the effective date of the foregoing Amendment shall be October 1,
2009.

 

5.                                      Restatement.  The parties agree that all
provisions of the Employment Agreement shall remain in full force and effect
except when contradicted by this Amendment, in which case this Amendment shall
control.

 

6.                                      Counterparts.  This Amendment may be
signed in one or more counterparts and by facsimile or electronic mail, all of
which shall be considered one and the same agreement..

 

[SIGNATURE PAGE TO FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employer and the Physician have set their hands and
seals effective the date first written above.

 

 

EMPLOYER:

 

 

 

21ST CENTURY ONCOLOGY, LLC

 

 

 

 

By:

/s/ Daniel Dosoretz

 

Name:

Daniel Dosoretz, M.D.

 

Title:

President

 

 

 

 

 

PHYSICIAN:

 

 

 

/s/ Constantine Mantz

 

Constantine Mantz, M.D.

 

--------------------------------------------------------------------------------


 

Execution Copy

 

AMENDMENT NO. 5

PHYSICIAN’S EMPLOYMENT AGREEMENT

 

This Amendment No. 5 to Physician’s Employment Agreement (the “Amendment”) dated
August      , 2011 is by and between 21st Century Oncology, LLC f/k/a 21st
Century Oncology, Inc., a Florida limited liability company (the “Employer”) and
Constantine Mantz, M.D. (the “Physician”).

 

WITNESSETH

 

WHEREAS, the Employer and the Physician are currently parties to an Employment
Agreement, dated June 18, 2003, as amended by that certain Amendment to
Physician’s Employment Agreement, dated January 26, 2006, Amendment No. 2 to
Physician’s Employment Agreement, dated October 1, 2006, Amendment No. 3 to
Physician’s Employment Agreement, dated January 1, 2007, and Amendment No. 4 to
Physician’s Employment Agreement, dated November 11, 2009 (together the
“Employment Agreement”); and

 

WHEREAS, the Employer and the Physician desire to further amend the Employment
Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and for other good and valuable consideration, the parties, intending to
be legally bound, hereby agree that the Employment Agreement be amended as
follows:

 

1.                                      Section 3.1  Salary.  The Employment
Agreement is hereby amended to delete the reference to “Eight Hundred Forty
Thousand Dollars ($840,000.00) in its entirety and to replace it with the “One
Million One Hundred Thousand Dollars ($1,100,000.00)”.

 

2.                                      Section 3.2.  The Employment Agreement
is hereby amended to delete Section 3.2 in its entirety and to replace with it
with the following:

 

“3.2                         Production Bonus.

 

3.2.1                     Definitions.  The following terms shall have the
meanings set forth below for purposes of this Section 3.2:

 

(a)                                 “Bonus Offices” shall mean Employer’s
radiation therapy centers located at: (i) 3680 Broadway, Fort Myers, Florida
33901, (ii) 1419 SE 8th Terrace, Cape Coral, Florida 33990, (iii) 7341 Gladiolus
Drive, Fort Myers, Florida 33908, (iv) 8991 Brighton Lane, Bonita Springs,
Florida 34135, (v) 1120 Lee Boulevard, Lehigh Acres, Florida 33936, and
(vi) 8931 Colonial Center Drive, Suite 100, Fort Myers, Florida 33905.

 

(b)                                 “Quarterly Measuring Period” shall mean each
three (3) month calendar period of the Employment Term commencing July 1, 2011.

 

(c)                                  “Quarterly Production Bonus Pool” shall
mean, for each Quarterly Measuring Period, an amount equal to: (l)(i) One
Hundred Percent (100%) of

 

--------------------------------------------------------------------------------


 

Professional Collections (as defined below) received by Employer, less
(ii)(A) Four Hundred Thousand Dollars ($400,000.00), and (B) an amount equal to
the Base Salary and fringe benefits paid to all Physician-Employees rendering
services in Lee County, Florida, and (C) an amount equal to Fifty Percent (50%)
of ancillary bonus compensation comprised of revenues for radiation therapy
services and paid to non-radiation oncologist Physician Employees of Employer
rendering services in Lee County, Florida, and (D) an amount equal to Fifty
Percent (50%) of the compensation paid by Employer to non-radiation oncology
physicians providing coverage services at the Bonus Office for each Quarterly
Measuring Period, and (E) an amount equal to Fifty Percent (50%) of the
operating loss incurred (if any) in connection with the provision of medical
services other than radiation oncology services at Employer’s offices located in
Lee County, Florida; multiplied by (2)(i) a fraction, the numerator of which is
the number of RVUs (calculated in accordance with Section 3.2.3 hereof) of
direct patient care services personally performed by the Participating
Physicians at the Bonus Offices, the denominator of which is the total number of
RVUs (calculated in accordance with Section 3.2.3 hereof) of direct patient care
services performed by all of Employer’s radiation oncology physician-employees
at the Bonus Offices.

 

(d)                                 “Participating Physicians” shall mean those
physician-employees designated by Employer as participants in the Quarterly
Production Bonus Pool (including Physician).

 

(e)                                  “Professional Collections” shall mean, for
each Quarterly Measuring Period, an amount equal to Nineteen Percent (19%) of
global collections, net of any refunds and overpayments, received by Employer
from the provision of radiation oncology services at the Bonus Offices.

 

3.2.2                     Quarterly Production Bonus: Payment.  The Quarterly
Production Bonus Pool shall be distributed equally among the Participating
Physicians (including Physician) (the “Quarterly Production Bonus”); provided
that, in no event shall the Production Bonus paid to Physician exceed One
Million Dollars ($1,000,000.00) per year of the Employment Term. The Quarterly
Production Bonus due Physician shall be payable no later than the third pay
period following the last day of each Quarterly Measuring Period that a
Quarterly Production Bonus was earned.

 

3.2.3                     RVU Calculation.  For the purposes of this
Section 3.2, RVUs shall be calculated based upon each physician’s CPT coding
used for billing purposes. RVUs shall be assigned to each CPT code based upon
tables published by the Center for Medicare & Medicaid Services (“CMS”). In the
case of multiple procedures, RVUs will be assigned consistent with the
methodology utilized by CMS for the Medicare Program. Should any billed codes
later be adjusted by the applicable third-party payor, a retrospective
adjustment shall be made to the physician’s RVUs, to reflect the revised coding.
With respect to any procedure or service not covered by existing CPT codes or
where the applicable CPT code does not list RVUs (for example where a procedure
is listed “By Report” without an applicable RVU applied), Employer shall
determine the appropriate RVU value.

 

--------------------------------------------------------------------------------


 

3.                                      Section 5.7  Additional Duties.  The
Employment Agreement is hereby amended to Section 5.7 of the Employment
Agreement is hereby amended to delete the phrase “corporate medical advisor” and
to replace it with “ corporate Chief Medical Officer”.

 

4.                                      Exhibit 1.  The Employment Agreement is
herby amended to delete Exhibit 1 in its entirety.

 

5.                                      Effective Date.  The parties acknowledge
and agree that the effective date of the foregoing Amendment shall be July 1,
2011.

 

6.                                      Restatement.  The parties agree that all
provisions of the Employment Agreement shall remain in full force and effect
except when contradicted by this Amendment, in which case this Amendment shall
control.

 

7.                                      Counterparts.  This Amendment may be
signed in one or more counterparts and by facsimile or electronic mail, all of
which shall be considered one and the same agreement..

 

[SIGNATURE PAGE TO FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employer and the Physician have set their hands and
seals effective the date first written above.

 

 

EMPLOYER:

 

 

 

21ST CENTURY ONCOLOGY, LLC

 

 

 

 

By:

/s/ Daniel Dosoretz

 

Name:

Daniel Dosoretz, M.D.

 

Title:

President

 

 

 

 

 

PHYSICIAN:

 

 

 

/s/ Constantine Mantz

 

Constantine Mantz, M.D.

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 6

PHYSICIAN’S EMPLOYMENT AGREEMENT

 

This Amendment No. 6 to Physician’s Employment Agreement (the “Amendment”),
dated September        , 2013, is by and between 21st Century Oncology, LLC
f/k/a 21st Century Oncology, Inc., a Florida limited liability company (the
“Employer”) and Constantine Mantz, M.D. (the “Physician”).

 

WITNESSETH

 

WHEREAS, the Employer and the Physician are currently parties to an Employment
Agreement, dated June 18, 2003, as amended by that certain Amendment to
Physician’s Employment Agreement, dated January 26, 2006, Amendment No. 2 to
Physician’s Employment Agreement, dated October 1, 2006, Amendment No. 3 to
Physician’s Employment Agreement, dated January 1, 2007, Amendment No. 4 to
Physician’s Employment Agreement, dated November 11, 2009, and Amendment No. 5
to Physician’s Employment Agreement, effective as of July 1, 2011 (collectively
referred to herein as the “Employment Agreement”); and

 

WHEREAS, the Employer and the Physician desire to further amend the Employment
Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and for other good and valuable consideration, the parties, intending to
be legally bound, hereby agree that the Employment Agreement be amended as
follows:

 

1.                                      Section 3.1  Section 3.1 of the
Employment Agreement is hereby amended to delete the reference to “One Million
One Hundred Thousand Dollars ($1,100,000.00)” in its entirety and to replace it
with “One Million One Hundred Fifty Thousand Dollars ($1,150,000.00)”.

 

2.                                      Section 3.2.1(c).  Section 3.2.1(c) of
the Employment Agreement is hereby amended to delete the reference to “Four
Hundred Thousand Dollars ($400,000.00)” (as provided in that certain Amendment
No. 5 to Physician’s Employment Agreement, effective as of July 1, 2011 between
Employer and Physician) in its entirety and to replace it with the “Six Hundred
Thirty Seven Thousand Five Hundred and 00/100 Dollars ($637,500.00)”.

 

3.                                      Effective Date.  The parties acknowledge
and agree that the effective date of the foregoing Amendment shall be October 1,
2013.

 

4.                                      Restatement.  The parties agree that all
provisions of the Employment Agreement shall remain in full force and effect
except when contradicted by this Amendment, in which case this Amendment shall
control.

 

5.                                      Counterparts.  This Amendment may be
executed in any number of counterparts, including PDF and facsimile signature
counterparts, each of which shall be deemed an original instrument, and said
counterparts shall constitute but one and the same agreement which may be
sufficiently evidenced by one counterpart.

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employer and the Physician have set their hands and
seals effective the date first written above.

 

 

EMPLOYER:

 

 

 

21ST CENTURY ONCOLOGY, LLC

 

 

 

 

By:

/s/ Daniel E. Dosoretz

 

Name:

Daniel E. Dosoretz MD

 

Title:

President & CEO

 

 

 

 

 

PHYSICIAN:

 

 

 

/s/ Constantine Mantz

 

Constantine Mantz, M.D.

 

--------------------------------------------------------------------------------
